 



Exhibit 10.17
METRETEK TECHNOLOGIES, INC.
Summary Sheet of Compensation of Non-Employee Directors
(Effective January 1, 2007)

     
Cash Retainer:
  $3,000 per month
 
   
Meeting Fees:
  $1,500 per meeting of a Committee of the Board, provided (i) no meeting fees
are payable if a Board meeting is held on the same day, and (ii) only one
meeting fee is payable per day, regardless of how many meetings are held that
day
 
   
Stock Options upon Initial
Election or Appointment:
  5,000 shares of Common Stock
 
   
Annual Stock Options:
  Granted annually on the date of the Annual Meeting of Stockholders

Non-qualified stock options to purchase 7,500 shares of Common Stock
 
   
 
  Vesting is one-third upon date of grant, one-third upon first anniversary of
grant date and one-third upon second anniversary of grant date
 
   
 
  The Exercise Price is equal to the fair market value of the Common Stock on
the date of grant (based upon the last sale price of the Common Stock on such
date as reported on the American Stock Exchange or on such other principal stock
exchange or stock market on which the Common Stock is then listed or traded)
 
   
 
  Term is 10 years, subject to earlier termination upon death, disability or
termination of service (in which event the term continues for one year after
termination for each year of services on the Board)

 